Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 1 of 6 PageID #: 1145



Dr. Lakshmi Arunachalam
222 Stanford Ave
Menlo Park, CA 94025
Tel: 650 690 0995: Email: Laks22002@yahoo.com
Pro Se Plaintiff
Dr. Lakshmi Arunachalam

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 DR. LAKSHMI ARUNACHALAM                           Case No. 13-1812-RGA
           Plaintiff-Appellant

                   v.

 WELLS FARGO BANK, N.A.
          Defendant



        PLAINTIFF DR. LAKSHMI ARUNACHALAM’S PROPOSED SCHEDULE


        I, Pro Se Plaintiff, Dr. Lakshmi Arunachalam, a 72-year old disabled ethnic female of

color, the inventor/owner of a dozen patents on the Internet of Things – Web Apps Displayed

on a Web browser, with a priority date of 11/13/95, hereby file this Proposed Schedule

contemporaneous to my Status Report, pursuant to the Court’s Order.

   1.      Parties subject themselves to the free SETTLEMENT CONFERENCE available

           through the Court with Judge Thynge, and apply for it with the Court no later than

           February 1, 2020, so the Court can schedule the Settlement Conference at a date

           convenient to the Judge and to both parties. The law and the facts are on Plaintiff’s

           side.

   2.      THE COURT MUST APPLY THE 10/31/19 ARTHREX PRECEDENT⸻PTAB
           JUDGES UNCONSTITUTIONAL ⸻ CHANGE IN LAW, BY 2/1/20.



                                               1
Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 2 of 6 PageID #: 1146



        PTAB judges acting outside of their authority voids all PTAB IPR/CBM rulings. The

PTAB decision in CBM2016-00081 is a void Order. The Federal Circuit has granted the benefit

of the Arthrex ruling to other inventors in other cases very recently. Sanofi and many other

companies have recently argued that the benefit of the Arthrex ruling must apply to ALL inventors.

If this Court does not apply the Arthrex ruling to Inventor/Owner/Plaintiff’s case, this Court must

at least stay the case until the Arthrex ruling plays out in the Supreme Court.

   3.       THE COURT MUST APPLY BY 2/1/20 INVENTOR RIGHTS ACT PASSED
            12/18/19 BY CONGRESS⸻ GIVES SUBSTANTIAL NEW RIGHTS TO
            INVENTORS WHO OWN THEIR OWN PATENTS,

            to opt out of PTAB re-exams and recover all profits made by infringers.

   4.      THE COURT MUST APPLY GOVERNING SUPREME COURT
           PRECEDENTS TO THIS CASE AND FEDERAL CIRCUIT’S AQUA
           PRODUCTS’ RULING WITHOUT DELAY BY 2/1/20.
        Defendant(s), attorneys, Courts, PTAB and USDOJ were put on notice of GOVERNING

Supreme Court precedents1 and Aqua Products.

   5.       PARTIES MUST SUBMIT INFRINGEMENT CLAIM CHARTS BY 3/10/20.

The Courts did not consider material prima facie evidence, and condemned before

inquiry, when claims were unambiguous in view of prima facie material intrinsic evidence of




        1
          Fletcher v. Peck, 10 U.S. 87 (1810); Trustees of Dartmouth College v. Woodward, 17
U.S. 518 (1819): “The law of this case is the law of all… Lower courts …have nothing to act
upon…” “...applicable to contracts of every description…vested in the individual; …right...of
possessing itself of the property of the individual…for public uses; a right which a magnanimous
and just government will never exercise without amply indemnifying the individual;” Grant v.
Raymond, 31 U.S. 218 (1832): “By entering into public contracts with inventors, the federal
government must ensure a “faithful execution of the solemn promise made by the United States;”
U.S. v. American Bell Telephone Company, 167 U.S. 224 (1897): “the contract basis for
intellectual property rights heightens the federal government’s obligations to protect those
rights. …give the federal government “higher rights” to cancel land patents than to cancel
patents for inventions;” Ogden v. Saunders, 25 U.S. 213 (1827) applies the logic of sanctity of
contracts and vested rights directly to federal grants of patents under the IP Clause.


                                                2
Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 3 of 6 PageID #: 1147



Patent Prosecution History, never considered by any Court in any of my cases, starting from the

very first case, nor examine independent and dependent claims of any of my patents.

Even if the claims of my U.S. Patent Nos. 5,987,500; 8,037,158; and 8,108,492 are invalid (which

they are not), as falsely alleged by Defendant(s) and Judges in an orchestrated farce, those so-

called “invalid” claims of the ‘500, ‘492 and ‘158 patents have no effect on the independent or

dependent claims of the patents-in-suit. The District Court never reached the patent case.

           “A patent shall be presumed valid. Each claim of a patent (whether in
           independent, dependent, or multiple dependent form) shall be presumed valid
           independently of the validity of other claims; dependent or multiple dependent
           claims shall be presumed valid even though dependent upon an invalid claim.”
           35 USC § 282.

The change in law (Arthrex ruling of 10/31/19 and Inventors Rights Act of 12/18/19) must be

applied. Judge Andrews admitted he had stock in JPMorgan during the pendency of that case, 12-

282-RGA/SLR/RGA. Supreme Court precedents and Aqua Products collaterally estop

Defendant(s)’ false collateral estoppel farce.

   6.      COURT SCHEDULE MARKMAN HEARING BY 6/1/20.

   7.      TRIAL BY JURY -- 8/1/20.

CONCLUSION: The case cannot be dismissed, as it would be in violation of the Constitution and

the Supreme Law of the Land to do so. This Proposed Scheduling Order is contemporaneously

filed along with the Status Report.

A Certificate of Service and my Declaration in support of this brief/Verification are attached.

December 30, 2019                     Respectfully submitted,




                                             Dr. Lakshmi Arunachalam
                                             222 Stanford Avenue,
                                             Menlo Park, CA 94025

                                                 3
Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 4 of 6 PageID #: 1148



                                   Tel: 650.690.0995
                                   Email: laks22002@yahoo.com

                                   Pro Se Plaintiff,
                                   Dr. Lakshmi Arunachalam




                                     4
Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 5 of 6 PageID #: 1149



                                       VERIFICATION


       In accordance with 28 U.S.C. Section 1746, I declare under penalty of perjury that the
foregoing is true and correct based upon my personal knowledge.




                                                    Dr. Lakshmi Arunachalam
                                                    Pro Se Plaintiff
Executed on December 30, 2019
222 Stanford Ave,                                   Pro Se Plaintiff
Menlo Park, CA 94025                                Dr. Lakshmi Arunachalam
650 690 0995
laks22002@yahoo.com




                                               5
Case 1:13-cv-01812-RGA Document 76 Filed 12/30/19 Page 6 of 6 PageID #: 1150



                               CERTIFICATE OF SERVICE

I certify that I filed via CM/ECF and caused to be filed on opposing counsel of record and sent

two copies of this Brief and any attachments to the Clerk of the Court via the U.S. Post Office

Priority Express Mail and via the USPS First Class Mail and email to:

John C. Phillips, Jr.,

Megan C. Haney (No. 5016)

1200 North Broom Street Wilmington, Delaware 19806

(302) 655-4200 jcp@pgmhlaw.com mch@pgmhlaw.com




                                                   Dr. Lakshmi Arunachalam
                                                   Pro Se Plaintiff
December 30, 2019
222 Stanford Ave,                                  Pro Se Plaintiff
Menlo Park, CA 94025                               Dr. Lakshmi Arunachalam
650 690 0995
laks22002@yahoo.com




                                               6
